Citation Nr: 0708983	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-26 676	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension 
benefits.

4.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served with the recognized guerrillas from April 
1945 to May 1946.  The veteran died in December 1995, and the 
veteran's widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and April 2004 rating decisions 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the September 
2002 rating decision, the RO denied service connection for 
cause of the veteran's death and determined the appellant did 
not qualify for nonservice-connected death pension benefits 
and accrued benefits.  In the April 2004 rating decision, the 
RO denied dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1318.  

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2003 
and September 2004, the appellant indicated that she wanted 
to have a video conference hearing at the RO.  Subsequently, 
in February 2005, the Board received a letter from the 
appellant withdrawing her request for a hearing.  Thus, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2006).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in December 1995.  The death certificate 
showed that the immediate cause of death was myocardial 
infarction with an antecedent cause of hypertension.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.

5.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) benefits on December 18, 2001.  

6.  The service department records show that the appellant's 
spouse served with the recognized guerrillas from April 1945 
to May 1946.  

7.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, rated as being totally disabled 
continuously for a period of no less than 5 years immediately 
preceding his death, or a former prisoner of war who died 
after September 30, 1999.  




CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).

2.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.152, 3.1000(a) (2006).

3.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2006).

4.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit and must be denied as a matter of law.  38 
U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Concerning the claims for accrued benefits and nonservice-
connected death pension benefits, as will be explained below, 
in the present case, there is no legal basis upon which the 
benefits may be awarded and the appellant's claim must, 
regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

The Board finds that the VCAA notice requirements for service 
connection for cause of the veteran's death and entitlement 
to dependency and indemnity compensation pursuant to 38 
U.S.C.A. § 1318, have been satisfied by the March 2002 and 
November 2003 letters sent to the appellant.  In the letters, 
VA informed the appellant that in order to substantiate a 
claim for service connection for cause of the veteran's 
death, the evidence needed to show the cause of the veteran's 
death, a disease or injury in service, and a relationship 
between the cause of death and the disease or injury in 
service.  The letters also provided notification of the 
evidence necessary to substantiate the claim for dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318, 
which was evidence that the veteran was in receipt of a total 
disability evaluation for 10 years prior to his death, the 
veteran was continuously rated totally disabled due to a 
service-connected disability for a period of at least 5 years 
from the date of military discharge, or the veteran was a 
former prisoner of war who died after September 30, 1999.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  Both 
letters stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  Finally, she was told to submit any evidence in her 
possession that pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In this appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the benefits if the claims should be granted.  Even 
though the notice was inadequate on this element, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the appellant's 
claims for service connection for cause of the veteran's 
death and dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318.  As a result, any question 
as to the appropriate effective date to be assigned for 
either of these benefits is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA obtained the 
veteran's service medical records and a May 1992 private 
medical statement.  

The Board notes that the appellant submitted additional 
evidence to the RO in June 2004.  The RO did not issue a 
supplemental statement of the case after receiving the 
additional evidence.  Such evidence must be considered by the 
agency of original jurisdiction for review, and a 
Supplemental Statement of the Case (SSOC) must be prepared 
unless this procedural right is waived.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
appellant has not waived her right to preliminary review by 
the RO.  See 38 C.F.R. § 20.1304(c) (2006).  The evidence in 
this instance consists of August 1991 and May 1992 
certification statements which state that the veteran was 
treated for pulmonary tuberculosis, peptic ulcer, heart 
disease, and arthritis before his death.  Since the two 
certification statements essentially duplicate and are 
cumulative of the evidence already of record, they have 
little material bearing, and thus do not preclude a decision 
by the Board at this time.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to obtain an opinion, as such was not necessary to 
make a decision on this claim.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The appellant has not brought forth 
evidence, other than her lay statements, suggestive of a 
causal connection between the veteran's death and causal 
connection to service.  The RO informed her that she would 
need medical evidence of a relationship between the veteran's 
death and service, or a service-connected disability, and the 
appellant has not provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

II.  Analysis   

A.  Cause of Death

The appellant asserts that the veteran developed illnesses in 
service that contributed to his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection for hypertension may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in December 1995.  The 
death certificate indicates that the immediate cause of death 
was myocardial infarction with an antecedent cause of 
hypertension.  

It must be noted that the veteran had no service-connected 
disabilities during his lifetime.  The service medical 
records show no findings of any cardiovascular problems 
during the veteran's period of service, and there is no 
competent evidence of record suggesting a relationship 
between the cause of the veteran's death and service.

The Board has considered August 1991 and May 1992 
certification statements from Dr. Avesino A. Saguiped, M.D., 
which the appellant submitted in support of her claim.  Both 
certification letters state that the deceased was under his 
care from March 1946 to December 1951 for pulmonary 
tuberculosis, peptic ulcer, heart disease, and arthritis.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board recognizes that Dr. Saguiped's statements are those 
of a medical specialist; and thus, they arguably constitute 
competent evidence as to the presence of heart disease either 
during or shortly after military service.  However, the Board 
notes that these statements, written more than 40 years after 
treatment commenced, lack any corroborating clinical 
documentation.  In fact, although the physician referred to 
having records of such treatment, the Board finds this 
assertion to be highly suspect, given the long period of time 
that had passed, and the fact that the physician offered no 
details whatsoever surrounding that treatment, including no 
clinical findings regarding the disabilities and no 
information as to the dates of onset of each disorder.

Furthermore, the Board notes that this is not the first claim 
for disability benefits in which an affidavit was received 
from this physician.  Specifically, the Board takes judicial 
notice of another claim that was subject to a Board decision 
in October 2005 in which it was noted that a Field 
Investigation conducted by the Manila RO to obtain additional 
information regarding Dr. Saguiped revealed that the 
physician died in 1993 and his patient records had been 
disposed of long before his death.  This investigation also 
revealed that Dr. Saguiped based his medical certifications 
on history provided by the person requesting the 
certification.  Consequently, the Board finds that these 
affidavits are without credibility, and, in fact, are most 
likely fraudulent.

The Board observes in passing that this situation appears to 
be akin to that of Dr. Sta. Maria, who was another physician 
that worked in the Philippines, and who was well known to the 
Board and the Court.  In fact, the Court, in persuasive, 
single-judge memorandum decisions, determined on at least two 
occasions that Dr. Sta. Maria's medical opinion based on his 
own recollection several decades later without the aid of 
treatment records was not credible medical evidence.  See 
Cruzada v. Gober, U.S. Vet. App. No. 96-1132, (Sept. 16, 
1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. App. No. 
96-1259 (Sep. 16, 1997) (Ivers, J.).

In addition, even if this physician's statements were 
accepted as credible, the Board notes that the physician 
merely indicated that heart disease was one of several 
disabilities for which he treated the veteran between 1946 
and 1951.  He did not specify the date on which treatment for 
any of the particular disabilities began, and he did not 
provide the specific clinical findings necessary so as to 
determine whether the heart disease had manifested to a 
compensable degree within one year of separation.  Therefore, 
the Board finds that, even if these affidavits were accepted 
as both competent and credible, they do not establish 
entitlement to presumptive service connection for heart 
disease, nor do they otherwise relate the reported heart 
disease to the veteran's military service.

The Board notes that there is no other competent evidence 
suggesting a relationship between the cause of the veteran's 
death and his military service.  Although the appellant may 
believe that the veteran's death is somehow due to service, 
she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  Accrued benefits may be paid upon the death of 
a veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
The application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in December 1995.  The 
appellant filed her application for DIC benefits in December 
2001; therefore, she did not file her claim within the 
applicable time period allotted.  Where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board concludes that the appellant's 
claim for accrued benefits must be denied as a matter of law.  

C.  Nonservice-Connected Death Pension Benefits

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).  

As noted above, the veteran had recognized guerilla service 
from April 1945 to May 1946.  The service department's 
determination is binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The Board finds that the appellant is 
not eligible for death pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

D.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

The appellant is also claiming entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Even if the 
veteran's death was not due to a service-related condition, 
dependency and indemnity compensation benefits are payable 
under certain specific circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time:  (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

At the time of the veteran's death, he was not service 
connected for any disability.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.  

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


